internal_revenue_service number release date index number ---------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------ ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-141556-15 date date ------------------------------------------------------------ legend husband wife grandchild grandchild grandchild grandchild daughter trust trust trust trust trust year successor trust trust a lp1 lp2 lp3 corporation corporation state citation ------------------ ------------------- ----------------------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------- ------------------------------------- ------------------------------------------------------------------ ---------------------------------------------------- ----------------------------------------------------- ------------------------------------------------------------------ ----------------------------------------------------------------------- ---------------------------------------------------- -------- ---------------------------------- ------------------------------------ ----------------------------------------------- ---------------------------------------- ---------------------------------------- ---------------------------------------- ----------------------------------------------------------- ---------- ------------------------------------------------------------ ----------------------------------------------------- plr-141556-15 state court settlement agreement state statute a b c d e individual individual individual individual individual individual bank date date date ----------------------------------------------------------------------------- --------------------------------------------------- ------------------------------------------------- ----------------------------------------------------------------------- ---- -------------- ------------------ ---- -- ---------------------- --------------------------- ----------------------------- ------------------------------- ------------------------- -------------------------- ------------------ --------------------------- -------------------------- ------------------------------ dear------------------------------------------------------------------------------ this letter responds to your authorized representative’s letter dated date requesting income gift estate and generation-skipping_transfer gst tax rulings with respect to the proposed modifications of trust the facts and representations submitted are summarized as follows on date a date prior to date husband and wife created five irrevocable trusts with substantively similar terms for different beneficiaries trust was created for the primary benefit of grandchild trust was created for the primary benefit of grandchild trust was created for the primary benefit of grandchild trust was created for the primary benefit of daughter and trust was created for the primary benefit of grandchild article i of trust provides that the trustees are to pay to or for the benefit of grandchild so much of the net_income from trust as the trustees in their sole discretion shall determine to be necessary and desirable to provide for the health education maintenance and support hems of said beneficiary in the event that net_income is not sufficient to provide for the health education maintenance and support of said beneficiary then the trustees may use such part of the principal as from time to time in their sole discretion they may determine to be necessary for such purposes plr-141556-15 article ii of trust provides that upon the death of grandchild the trustees are to pay to or for the benefit of the issue of grandchild such part of the net_income from trust as the trustees in their sole discretion shall determine to be necessary and desirable to provide for the health education maintenance and support of such issue in the event that the trustees determine that the net_income is not sufficient to provide for the health education maintenance and support of any one or more of such issue then the trustees may use such part of the principal as from time to time in their sole discretion they may determine to be necessary for such purposes article iii of trust provides that in the event that grandchild and all issue of grandchild shall die prior to the final distribution of trust properties the remaining trust properties principal and any accumulated income shall be paid over and delivered in equal shares among the other trusts trust trust trust and trust then in existence article xii of trust provides that trust will terminate years after the last to die of grandchild grandchild grandchild daughter or grandchild upon termination all of the properties remaining in trust shall be distributed to the then living beneficiaries of trust share and share alike trust appoints seven initial individual trustees and article viii of trust identifies seven successor individual trustees of trust article viii of trust additionally provides that when fewer than four trustees are currently serving the remaining trustees shall have the power and authority to appoint one or more individuals as trustees so that at least four and not more than seven individuals may serve as trustees further article viii of trust grants the trustees then serving the power to appoint a bank as successor trustee to serve thereafter as the sole trustee grandchild died in year without issue pursuant to the terms of trust the assets remaining after the death of grandchild were distributed equally among trust trust trust and trust currently trust trust and trust the gc trusts hold limited_partnership interests in lp1 and lp2 and shares of corporation and corporation corporation is a bank_holding_company and corporation is a closely-held corporation each of the gc trusts’ interests in lp2 and corporation is a significant percentage approximately a percent of the gc trusts’ net value with the remaining assets consisting of cash and marketable_securities currently individual individual individual individual individual and individual the current individual trustees serve as co-trustees of trust trust trust and trust plr-141556-15 on date grandchild petitioned state court pursuant to state statute to modify trust specifically requesting the appointment of a corporate trustee to replace the current individual trustees grandchild grandchild and daughter filed similar petitions for modifications to the respective trust of which each is a beneficiary the petitions allege that the current individual trustees failed to sufficiently communicate with the beneficiaries of the trusts concerning the investment strategies for each of the respective trusts and the respective beneficiary’s needs in relation to his or her health education support and maintenance in addition the petitions filed by grandchild grandchild and grandchild allege that the current individual trustees failed to sufficiently diversify trust assets and made questionable investments despite the potential for conflicts of interests the current individual trustees denied the allegations in the petitions and opposed the request to appoint a corporate trustee for each trust after an extended period of negotiations including mediation grandchild grandchild grandchild daughter and the current individual trustees entered into settlement agreement which state court approved by order dated date settlement agreement is contingent on the receipt of favorable rulings from the internal_revenue_service settlement agreement provides for similar modifications to apply to each of trust trust and trust in regard to trust settlement agreement provides as follows trust will be divided into successor trust and trust a bank will be appointed to serve as the sole corporate trustee of successor trust individual individual and individual will be appointed to serve as co-trustees of trust a successor trust and trust a will have the same beneficiaries in the same proportions as trust successor trust will be funded with the balance of trust assets after the funding of trust a trust a will be funded with trust 1’s partnership interests in lp1 and lp2 and shares of corporation and corporation and dollar_figureb in cash or other liquid_assets successor trust and trust a will be governed by the same terms found in the trust instrument except as modified by settlement agreement trust will not be divided but bank will be appointed to serve as the sole corporate trustee of trust settlement agreement provides that the trustee provision of trust will be modified in the trust instrument governing successor trust to provide the distributees of successor trust upon application to and order of state court at state court’s discretion the power to remove at any time and without cause any then-serving corporate trustee of successor trust by written notice delivered to such trustee and the power to replace such trustee with another corporate trustee that- has the power to act as a trustee under the laws of the state governing the administration of the trust has at least dollar_figurec in assets under management and is not related or subordinate within the meaning of sec_672 to the distributees of successor trust further the trustee provision of trust will be modified in the trust instrument governing successor trust to provide the distributees of successor trust in the event the then-serving plr-141556-15 corporate trustee resigns or can no longer serve as trustee the power to appoint a successor corporate trustee without application to and approval by state court that- has the power to act as a trustee under the laws of the state governing the administration of the trust has at least dollar_figurec in assets under management and is not related or subordinate within the meaning of sec_672 to the distributees of successor trust the term distributees refers to a majority of the competent adult beneficiaries who are at the time authorized to receive distributions of principal or income from the trust settlement agreement provides that the trustee provision of trust will be modified in the trust instrument governing trust a so that the number of individuals serving as co-trustees of trust a shall be three as of the date of the division of trust into successor trust and trust a upon the first of individual individual or individual to die resign become incapacitated or otherwise fail to serve the distributees of trust a will be empowered to select one individual to serve as successor trustee of trust a the trustee selected by the distributees will be subject_to the approval of the other two then-serving trustees succession to the office of trustee for the other two trustees shall continue to be determined by the co-trustees under settlement agreement the beneficiaries of trust a agree to look to and the trustees of trust a agree to utilize the income and principal of successor trust first for the beneficiaries’ hems distributions settlement agreement provides that the governing instrument of trust a will provide that in making distributions in accordance with the hems standard the trustees are to take into consideration a beneficiary’s distributions of income and principal received from successor trust and other sources of income settlement agreement provides that the beneficiaries of trust a and the beneficiaries of successor trust are and will be the same and each beneficiary has an identical interest in trust a as he or she has in successor trust however settlement agreement provides that the trustees of trust a will make all transfers and distributions to the trustee of successor trust in order to satisfy any transfers or distributions the trustees of trust a may be required to make to successor trust or its beneficiaries under the governing instrument of trust a by law or under settlement agreement so that no distributions will be made directly from trust a to the beneficiaries the termination_date of successor trust is the termination_date of trust which i sec_21 years after the last to die of grandchild grandchild grandchild daughter or grandchild settlement agreement provides that the governing instrument of trust a will provide for a termination_date d years after the effective date of settlement agreement unless trustee of successor trust elects after consultation with the distributees of successor trust to extend the termination_date of trust a for an additional e years since the sum of d years and e years is less than years and grandchild grandchild grandchild and daughter were all alive on the effective plr-141556-15 date of settlement agreement the termination_date of trust a will be before the termination_date of successor trust upon termination of trust a the assets of trust a will be distributed to the trustee of successor trust to form part of the corpus of successor trust after the modification both successor trust and trust a continue to be subject_to the rule in article iii of trust which provides that in the event that grandchild and all issue of grandchild all predecease the required termination_date the remaining trust assets will be distributed equally to the other trusts trust trust trust and trust then in existence under settlement agreement attorneys’ fees and expenses_incurred by the trustees and beneficiaries relating to the litigation and the settlement agreement will be paid or reimbursed by trust trust trust and trust the direct payments and reimbursements shall be made from each of trust trust trust and trust pro_rata in relation to the total value of each trust finally settlement agreement includes several provisions that concern the trustees’ administration of successor trust and trust a such as provisions addressing communications with beneficiaries and conflicts of interest the current individual trustees of trust represent that no other additions have been made to trust since date under the law of state in administering a distribution standard tied to the needs of a beneficiary a trustee will consider all income enjoyed by the beneficiaries from any and all sources so long as it is available for support of the beneficiary citation you have requested the following rulings the division and modification of trust pursuant to settlement agreement will not cause trust or the resulting trusts successor trust and trust a to be subject_to the provisions of chapter none of the terms or trust modifications set forth in settlement agreement will result in a gift under chapter by any beneficiary or any trustee of trust successor trust or trust a none of the terms or trust modifications set forth in settlement agreement will cause any assets of trust successor trust or trust a to be includible in any beneficiary’s or trustee’s gross_estate under sec_2036 sec_2037 or sec_2038 plr-141556-15 none of the powers granted to any of the beneficiaries of trust successor trust or trust a will cause the assets of any such trust to be included in any beneficiary’s gross_estate under sec_2041 the division of trust into successor trust and trust a pursuant to settlement agreement will not result in either i a distribution under sec_661 from trust or ii gross_income to successor trust or trust a pursuant to sec_662 a transfer from trust a to successor trust pursuant to settlement agreement that is made for a purpose other than to facilitate a hems distribution to a beneficiary will not result in either i a distribution under sec_661from trust a or ii gross_income to successor trust pursuant to sec_662 a transfer from trust a to successor trust for an immediate hems distribution to a beneficiary will result in i a deduction pursuant to sec_661 for trust a to the extent of trust a’s distributable_net_income and ii inclusion of an equivalent amount in the recipient beneficiary’s gross_income pursuant to sec_662 a payment by trust successor trust or trust a to a beneficiary of trust trust trust trust or one of the resulting divided trusts as reimbursement for the beneficiary’s prior payment of attorney’s fees and expenses will not result in a deduction under sec_661 for the reimbursing trust or gross_income to the recipient beneficiary under sec_662 but such payment will result in a deduction for the reimbursing trust under sec_212 ruling sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person plr-141556-15 under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is plr-141556-15 administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate state court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribution trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the example states that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in the present case trust became irrevocable prior to date the trustee represents that there have been no additions actual or constructive to trust after date plr-141556-15 with regard to the proposed modifications of trust we conclude a the division of trust pursuant to the terms of settlement agreement will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust therefore the two trusts resulting from the division successor trust and trust a will not be subject_to the provisions of chapter b the modification of trust pursuant to the terms of settlement agreement to provide for a change in trustee and to modify the trustee succession procedures is viewed as pertaining to the administration of the trust comparable to the administrative modification in example of sec_26_2601-1 c in addition all other terms and trust modifications set forth in settlement agreement including the trustee procedures regarding hems distributions the payment of attorneys’ fees trustee communications with beneficiaries and conflicts of interest are viewed as administrative in nature and under sec_26_2601-1 will not be considered to shift a beneficial_interest to a lower generation in the trust or extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust accordingly based upon the facts submitted and the representations made we further conclude that after the division and modification of trust pursuant to settlement agreement trust successor trust and trust a will not be subject_to the provisions of chapter ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year plr-141556-15 in this case the beneficiaries of trust will have the same interests after the proposed modifications that they had prior to the modifications because the beneficial interests of the beneficiaries are substantially the same no transfer of property will be deemed to occur as a result of the modifications accordingly based on the facts submitted and the representations made we conclude that none of the terms or trust modifications set forth in settlement agreement will result in a gift under chapter by any beneficiary or any trustee of trust successor trust or trust a ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the decedent's gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period on the date of the decedent's death plr-141556-15 in this case the proposed modifications to trust are administrative in nature and do not cause the beneficiary's interest in his trust assets to be includible in the beneficiary's gross_estate for purposes of sec_2033 further the proposed modifications do not constitute a transfer within the meaning of sec_2036 through accordingly based on the facts submitted and the representations made we conclude that none of the terms or trust modifications set forth in settlement agreement will cause any assets of trust successor trust or trust a to be includible in any beneficiary’s or trustee’s gross_estate under sec_2036 sec_2037 or sec_2038 ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment revrul_95_58 1995_2_cb_191 holds that a decedent grantor's reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of plr-141556-15 distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent's gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25_2511-2 the decedent made a completed_gift when he created the trust and transferred assets to it sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in this case the beneficiaries will have an increased ability to remove and replace the trustees after the modification of trust the distributees of successor trust can replace the corporate trustee with another corporate trustee the distributees of trust a can replace the first individual trustee who dies resigns becomes incapacitated or otherwise fails to serve as trustee the power of the respective trustees of successor trust and trust a to invade income and corpus to distribute funds to the respective beneficiaries is limited by an ascertainable_standard relating to the health education support or maintenance of the beneficiaries therefore the power that any trustee has cannot be classified as a general_power_of_appointment accordingly based on the facts submitted and the representations made we conclude that none of the powers granted to any of the beneficiaries of trust successor trust or trust a will cause the assets of any such trust to be included in any beneficiary’s gross_estate under sec_2041 ruling sec_5 - sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed currently for such taxable_year plr-141556-15 accordingly based on the facts submitted and the representations made we conclude that the division of trust into successor trust and trust a pursuant to the settlement agreement will not result in a distribution under sec_661 from trust and accordingly will not result in gross_income to successor trust or trust a under sec_662 additionally we conclude that a transfer from trust a to successor trust pursuant to the settlement agreement that is made for a purpose other than to facilitate a hems distribution to a beneficiary will not result in a distribution under sec_661 from trust a and accordingly will not result in gross_income to successor trust under sec_662 we further conclude that a transfer from trust a to successor trust for an immediate hems distribution to a beneficiary will result in a deduction pursuant to sec_661 for trust a to the extent of trust a’s distributable_net_income and ii inclusion of an equivalent amount in the recipient beneficiary’s gross_income pursuant to sec_662 ruling sec_212 states that in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_1_212-1 of the income_tax regulations provides in part that reasonable amounts paid_or_incurred by the fiduciary of a_trust on account of administration_expenses including expenses of litigation which are ordinary and necessary in connection with the performance of duties of administration are deductible under sec_212 notwithstanding that the trust is not engaged in a trade_or_business except to the extent that the expenses are allocated to the production or collection of tax-exempt_income sec_265 provides that expenses that are directly allocable to any class or classes of tax-exempt_income shall be allocated to the tax-exempt_income the regulations further provide that if an expense otherwise allocable is indirectly allocable to both nonexempt and exempt_income then a reasonable proportion is allocated to each considering the particular facts and circumstances whether legal fees are deductible expenses under sec_212 or are capital expenses under sec_263 requires an examination of the origin of the claim giving rise to the legal fees that analysis requires that prior transactions be examined in order to determine if a cause of action originates from an ordinary or capital event the origin of the claim doctrine was established by u s v gilmore 372_us_39 sec_263 provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments see plr-141556-15 sec_1_263_a_-1 sec_1_263_a_-2 sec_1_263_a_-2 and sec_1_263_a_-4 of the income_tax regulations the supreme court has stated that determining whether an expenditure is a current_expense or a capital_expenditure entails a facts and circumstances analysis with material distinctions being of degree and not of kind in 403_us_345 the court stated that a payment that serves to create or enhance a separate and distinct additional asset is a capital_expenditure accordingly the capitalization_rules were initially understood to require that expenditures be capitalized only if they resulted in separate and distinct assets however in 503_us_79 the court clarified lincoln savings by stating that creation of a separate and distinct asset is a sufficient but not a necessary condition to classification as a capital_expenditure in indopco the court established the future benefit test and stated that a taxpayer's realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization sec_1_263_a_-4 provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-4 provides that except as otherwise provided in sec_1_263_a_-4 a taxpayer must capitalize an amount_paid to i acquire an intangible see sec_1_263_a_-4 ii create an intangible described in sec_1_263_a_-4 iii create or enhance a separate and distinct intangible asset within the meaning of sec_1_263_a_-4 iv create or enhance a future benefit identified in the federal_register or the internal_revenue_bulletin as an intangible for which capitalization is required and v facilitate as defined in sec_1_263_a_-4 the acquisition or creation of an intangible sec_1_263_a_-4 provides in relevant part that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any ownership_interest in a corporation partnership trust estate limited_liability_company or other entity legal fees relating to the proper investment of trust assets are a function of the management of the trust property and are deductible if they are ordinary and necessary 325_us_365 in herman a 49_tc_430 acq 1968_2_cb_21 the service challenged the trustee’s deduction of certain attorneys’ fees in computing the trust’s income these fees arose from an action brought by the testator’s children to accelerate their beneficial interests in the trust pursuant to state law the court ordered that the attorneys’ fees for the trust the beneficiaries and the guardian ad litem be paid from trust income the court decided that the state court decision aided the trustee in its management of the trust property and ii the trust benefitted by the involvement of the beneficiaries and the guardian ad litem in the litigation thus the court held that plr-141556-15 all of the litigants’ attorneys’ fees paid from trust income were deductible under sec_212 in the present case the legal fees paid_by beneficiaries seeking to change the trustee of the trust are not payments to acquire create or facilitate the acquisition or creation of an intangible the litigation involved only the proper administration of the trust and not the beneficiaries’ ownership interests in the trust the beneficiaries already had an ownership_interest in the trust and were not seeking a redetermination of that ownership_interest but rather merely a change in the administration of the trust therefore the legal fees are not subject_to capitalization under sec_1_263_a_-4 based on the facts submitted and the representations made we conclude that the purpose of the action brought by the beneficiaries of trust was to improve the investment of the assets of the trust further trust benefited by the involvement of the beneficiaries in the proceedings thus subject_to allocations under sec_1_265-1 we conclude that the attorneys’ fees paid_by trust successor trust or trust a to a beneficiary of trust trust trust trust or one of the resulting divided trusts pursuant to settlement agreement as reimbursement for the beneficiary’s prior payment of attorney’s fees and expenses will result in a deduction for the reimbursing trust under sec_212 since the attorney’s fees and expenses are deductible under sec_212 it is implicit that those expenses are not deductible under sec_661 or includible by the beneficiaries under sec_662 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-141556-15 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
